Citation Nr: 1207088	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected death pension as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran retired in June 1974 with over 26 years of active service.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 action of the North Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a hearing before the undersigned Veterans Law Judge in January 2011.  She did not appear.  

In a February 2012 letter, the appellant contacted the Board and stated that she did not receive the letter notifying her of the hearing until after the scheduled date.  She requests that she be scheduled for an additional hearing.  

The Board agrees that as the appellant has demonstrated good cause for her failure to appear at her hearing, she should be scheduled for an additional hearing.  38 C.F.R. § 20.702(d) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


